                  Case 5:18-po-09237 Document 1 Filed on 12/22/18 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  SouthernDistrict
                                              __________   Districtofof__________
                                                                        Texas

                   United States of America                       )
                              v.                                  )
             Juan Carlos BONILLA-Valladares                       )      Case No.
                       Laredo, TX                                 )                 L-18-PO9237
                           US                                     )
                                                                  )
                                                                  )
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of               December 14, 2018              in the county of                  Starr               in the
       Southern         District of           Texas          , the defendant(s) violated:

             Code Section                                                   Offense Description
8 USC 1325(a)(1)                           an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                           designated by immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Juan Carlos BONILLA-Valladares, who admitted to being a citizen of El Salvador,
who entered or attempted to enter illegally into the United States by wading the Rio Grande River near, Roma, Texas, thus avoiding
immigration inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or
attempted entry took place on December 14, 2018.




              Continued on the attached sheet.
                                                                                               /S/Jose A. Carnero
                                                                                             Complainant’s signature

                                                                         Jose A. Carnero                  , Border Patrol Agent
                                                                                              Printed name and title

 Sworn
 Affiant to before
         Jose      me and signed in my presence.
              Carnero
 sworn and attested
 on December 22, 2018, at 1:27 PM,
 Date:   December 22, 2018
 at Laredo, Texas.
                                                                                                Judge’s signature

 City and state:      Laredo, Texas                                      Sam Sheldon                      , U.S. Magistrate Judge
                                                                                              Printed name and title
